DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Final Office replaces the previous Final Office filed February 9, 2022 to correct the claim numbering clerical error.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as obvious over Hasegawa et al. (US 6,313,240) in view of BBurton et al. (US 2011/0040052), Kao et al. (US 2003/0203809), Morrison et al. (US 2017/0037162) and Dreng et al. (US 2017/0369612).
The instant claims are directed to a continuous solution polymerization process for preparation of ethylene/octene-1 copolymer containing 3.7-25 mol% octene-1 in the presence of a specific metallocene catalyst composition.  It is noted that diphenylmethylene(cyclopentadienyl)(2,7-di-t-butyllruorenyl)hafnium dimethyl is used in the Examples for providing ethylene polymers.
Hasegawa teaches an ethylene and α-olefin solution copolymerization process in the presence of catalyst composition comprising a hafnium metallocene complex, a borate cocatalyst and a trialkylaluminum (col. 2, lines 1-49).  Hasegawa further demonstrates a continuous ethylene-hexene solution copolymerization process at 180oC in Examples 5-7 which are listed in Table 2, wherein the catalyst composition comprising Et(indenyl)2HfCl2, a bridged metallocene.  Hasegawa further expressly discloses the following bridged metallocenes in column 3:

    PNG
    media_image1.png
    242
    439
    media_image1.png
    Greyscale
  
It is also noted that isopropylidene (cyclopentadienyl)(fluorenyl))hafnium dichloride is used in Hasegawa’s Example 4 which meets the metallocene limitation of the instant claims.
Hasegawa expressly teaches the selection of α-olefin including 1-octene (col. 5, lines 17-20):

    PNG
    media_image2.png
    82
    440
    media_image2.png
    Greyscale

	It is understood that the amount of α-olefin incorporated to the ethylene copolymer is depended on the end application of the copolymer.  For example, Hasegawa demonstrates the preparation of ethylene/hexene-1 copolymers in Table 2, Mw/Mn listed meet the Mw/Mn limitation of the instant claim 15 and one would have expected those ethylene copolymers to inherently meet the CDBI of 1-98% limitation considering the broad range of 1-98% and the fact that Hasegawa’s ethylene copolymers is prepared by a process substantially identical to that of the instant claims.  The densities of Hasegawa’s ethylene copolymers listed in Table 2 ranging from 0.907 to 0.919 are encompassed by the densities listed in the Tables of the Specification.  Since the density reflects comonomer contents in the ethylene copolymer: the lower the 
Hasegawa’s ethylene copolymerization process meet all of the limitations of the instant claims except that the second cocatalyst of alumoxane and the hindered phenol.  However, using both borate and alumoxane cocatalysts in a metallocene catalyst composition is conventional in art for improving the catalytic activity and economically lowering the amount of alumoxane, and such is disclosed in BBurton (Table 1 and [0057]), Kao (Table 2) and Morrison.  Note, at least the MAO/metallocene ratio and Borate/metallocene ratio listed in BBurton’s Table 1 meet the B/A and M/A ratios of the claim 1.
The hindered phenyl/AL ratio disclosed in Morrison meet the P/M of claim 1 as shown in the following:

    PNG
    media_image3.png
    273
    406
    media_image3.png
    Greyscale


Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ BBurton, Kao’s two component or Morrison cocatalyst teaching to Hasegawa’s catalyst composition and further include a hindered phenol to produce ethylene polymer with increased productivity and further employ Dreng’s teaching to provide various ethylene/α-olefin copolymers including ethylene/octene-1 copolymers composition with improved processability since such is conventional done in the absence of any showing criticality and unexpected results. 
Note, Hasegawa does not expressly disclose the specified improvement of production rate of the instant claims, Hasegawa’s ethylene copolymerization process using metallocene catalyst complexes which are identical to those disclosed in the instant specification. Under these circumstances, one of the ordinary skill in the art would have expected that the claimed improvement limitations would be inherent in Hasegawa’s ethylene copolymerization process.  Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection made, the burden of proof is shifted to the applicant to show an unobvious difference. In re Fitzgerald, 205 USPQ 594.  In re Fessmann, 180 USPQ 324. Applicants have not met their burden to demonstrate an unobvious difference between the claimed product and the products of the prior art examples.
Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 103 have been considered but are moot in view of the modified rejections as shown above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763